Citation Nr: 9914259	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-25 405	)	DATE
	)
	)
                               
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for a chronic low back 
disability and an acquired psychiatric disability, including 
post-traumatic stress disorder.


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The current record reflects that veteran served on active 
duty from November 1963 to January 1967 under one name and 
social security number.  He had a second period of service 
from December 1972 to December 1978 under a different name 
and used a different social security number.  

This is an appeal from a February 1997 rating action by the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for a chronic low back disability and 
an acquired psychiatric disability, including post-traumatic 
stress disorder.  In January 1999 the veteran and his wife 
testified at a video conference before a member of the Board 
of Veterans' Appeals (Board).  The case is now before the 
Board for appellate consideration.  

For reasons which will be set forth below, appellate 
consideration of the issue of entitlement to service 
connection for a chronic low back disability is being 
deferred pending further action by the regional office.  

The rating action of February 1997 had allowed service 
connection for a post operative left knee disability.  The 
veteran subsequently filed a notice of disagreement with the 
evaluation assigned for the left knee disability.  This 
matter is not in an appellate status and is referred to the 
regional office for appropriate action.  Holland v. Gober, 
124 F.3d 42 (1997).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of 
service connection for an acquired psychiatric disability, 
including post-traumatic stress disorder has been obtained by 
the regional office.  

2.  A chronic acquired psychiatric disability was not 
demonstrated during the veteran's active military service.  

3.  Chronic psychiatric conditions, including major 
depression, were initially medically demonstrated many years 
after the veteran's second separation from active duty and 
are not of service origin.  

4.  Post-traumatic stress disorder was not demonstrated on 
the January 1997 VA psychiatric examination.  


CONCLUSION OF LAW

An acquired psychiatric disability, including post-traumatic 
stress disorder, was not incurred in or aggravated during the 
veteran's active military service, and has not been causally 
related to such service.  A psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, and 5107 (West 1991); 38 C.F.R. 
§§ 3.303(c), 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim for 
service connection for an acquired psychiatric disability, 
including post-traumatic stress, to be "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); effective 
on and after September 1, 1989.  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  

I.  Background

The veteran's service records reflect that he was awarded the 
Vietnam Service Medal and Combat Infantryman Badge.  

Although searches have been requested, the record available 
for review does not include any service medical records of 
the veteran pertaining to his initial period of military 
service.  His service medical records pertaining to his 
second period of service reflect that he was seen in October 
1977 and it was indicated that he was concerned about family 
and marital problems.  He was reported to be anxious but 
under control.  An assessment was made of situational stress.  
Individual and marital counseling were planned.  The 
remainder of the veteran's service medical records from that 
period of service reflect no further complaints or findings 
regarding psychiatric problems, including the report of his 
physical examination for separation from service in October 
1978.  The veteran indicated at that time that he was in 
excellent health, other than his knees.  

The veteran's initial claim for VA disability benefits was 
submitted in December 1978.  The claim refers to a problem 
with his left knee.  He was scheduled for a VA examination in 
January 1979 but failed to report for the examination.  That 
claim is, accordingly, considered to have been abandoned.  

The veteran was afforded a physical examination by the 
service department in June 1983 in connection with an 
application for Reserve training duty.  He indicated on a 
medical history form that he did not have or had never had 
nervous trouble of any sort.  The psychiatric evaluation was 
reported to be normal on the medical examination report.  On 
a medical prescreening form completed by the veteran at about 
that time he indicated that he had never been treated for a 
mental condition.  

In February 1996 the veteran submitted a claim for service 
connection for low back, knee and mental problems.  A VA 
outpatient treatment record reflects that the veteran was 
seen in 1996 for major depression.  A February 1996 report of 
psychological tests indicates that he had served two tours in 
Vietnam.  He had been a guard for airfields on his initial 
tour and had witnessed several combat fatalities.  He had 
also developed a drug and alcohol problem.  In 1985 he had 
been hospitalized after committing an assault and had 
completed four years of offender treatment.  He had begun the 
use of antidepressants at that time.  Since he discontinued 
his medications in November 1995 his symptomatology had been 
consistent with severe depression.  He had stopped using 
drugs and alcohol in 1993.  He reported current stress from a 
low-paying job with his wife still living in another State.  
He also had a series of somatic complaints.  He had a special 
concern that his apparent inability to maintain constant 
concentration placed him at a higher risk for a work-related 
injury.  

Various psychological tests were administered.  It was 
concluded that the veteran appeared to meet the criteria for 
post-traumatic stress disorder.  It was also indicated that 
there was an apparent need to consider a full medical 
examination to rule out organic causes for some of his 
symptomatology.  

The veteran was hospitalized by the VA during October and 
November 1989 for depression with decreased sleep and energy.  
The final diagnoses included adjustment disorder with 
depressed mood versus cyclothymia, alcohol abuse and 
borderline personality disorder.  

The regional office received additional VA outpatient 
treatment records reflecting that the veteran was seen from 
1985 to 1989 for psychiatric problems.  In August 1985 he 
acknowledged much antisocial behavior after his Vietnam 
service.  

The veteran was afforded a VA psychiatric examination 
specifically for the purpose of determining if he had post 
traumatic stress disorder in January 1997.  He reported that 
he had served in the airborne and had a tour in Vietnam.  
During that time he had witnessed the loss of many 
acquaintances, had performed ambushes and had dragged 
deceased enemy soldiers back for body counts.  He had had 
some problems and eventually worked as a cook/helper as well 
as a guard for engineer crews when they were building 
airfields.  After service he had remained in a Reserve 
component and had drifted from job to job.  He had then 
reentered the U.S. Army as an aircraft mechanic and had 
another tour of Vietnam.  During his second tour he had had 
many problems as he was using drugs and had problems 
associated with his family life and maintaining his job as an 
aircraft mechanic.  He had had several marriages.  He had had 
poor relationships due to drug and alcohol abuse.  He had 
moved from city to city working in various jobs.  

He had begun showing signs of depression in 1985.  He had had 
much difficulty dealing with things and had had a four-year 
treatment program for assault.  He had stopped abusing drugs 
in about 1984 and 1985.  He had periods of poor appetite, 
poor concentration, decreased energy, depressed mood, lack of 
interest in outside activities and severe insomnia.  He had 
nightmares of killing civilians and people he knew.  He no 
longer had thoughts or feelings associated with the traumas 
of Vietnam.  He did feel detachment and estrangement from 
others as he had few friends.  At times he had a restricted 
affect toward those about him because he had always been a 
person who got away from things.  

On mental status examination the veteran's speech was fluent 
and articulate and had a normal rate and rhythm.  His affect 
was appropriate and his mood was neutral.  His thoughts were 
organized and goal-directed.  There were no delusions or 
hallucinations.  He was oriented in all spheres.  His memory 
appeared to be intact.  It was indicated that his insight and 
judgment were good as to his current situation.  The only 
psychiatric diagnoses were alcohol dependency, polysubstance 
abuse and major depression, recurrent. 

During the course of the January 1999 videoconference hearing 
, the veteran related that there were times when he had 
violent dreams that he never had prior to serving in Vietnam 
but that mental therapy had brought those to a manageable 
level.  He no longer slept with guns and knives in his bed 
and did not awaken in a cold sweat.  Occasionally a loud 
noise caused a very violent reaction.  He stated that he had 
been taking antidepressants for over ten years.  His initial 
treatment for psychiatric problems was in 1985.  A 
psychologist at the VA hospital had told him he had post-
traumatic stress disorder.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Personality disorders as such are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for post-traumatic 
stress disorder if, during service, the individual was 
exposed to a traumatic event such as actual or threatened 
death or a serious injury and the individual's response 
involved intense fear, helplessness, or horror, and there are 
other manifestations such as persistently reexperiencing the 
traumatic event, persistent avoidance of stimuli associated 
with the trauma and numbing of general responsiveness, and 
persistent symptoms of increased arousal because of the event 
so as to support the diagnosis. 

In this case, the veteran's service medical records reflect 
that he was seen in October 1977 with concerns about family 
and marital problems.  He was noted to be anxious but under 
control.  The assessment was situational stress.  There were 
no further complaints or findings regarding a psychiatric 
condition during the remainder of his military service.  When 
he was examined for separation from service in October 1978, 
he indicated that he was in excellent health except for his 
knees.  He made no reference to psychiatric problems when he 
submitted his initial claim for VA disability benefits in 
December 1978.  When he was examined by the service 
department in connection with Reserve training duty in June 
1983 he indicated on a medical history form that he did not 
have or had never had nervous trouble of any sort.  The 
psychiatric evaluation was reported to be normal on the 
medical examination conducted at that time.  

The veteran's initial claim for service connection for a 
psychiatric condition was not submitted until February 1996 
and the regional office later received a 1996 VA outpatient 
treatment record reflecting a diagnosis of major depression, 
a psychosis.  However, that was many years following the 
veteran's separation from military service.  A February 1996 
report of psychological tests did indicate that the veteran 
appeared to meet the criteria for post-traumatic stress 
disorder.  However, the presence of that condition was not 
confirmed when the veteran was afforded the VA psychiatric 
examination in January 1997.  Major depression was again 
diagnosed on the VA psychiatric examination.  There are other 
VA outpatient treatment records reflecting that the veteran 
was seen from 1985 to 1989 for psychiatric problems and he 
was hospitalized in late 1989 when diagnoses were made of an 
adjustment disorder with depressed mood versus cyclothymia 
and a borderline personality disorder.  Those conditions were 
also initially medically demonstrated many years after 
discharge.  The personality disorder is not considered to be 
a disease or injury for which service connection may be 
established.  38 C.F.R. § 3.303(c).  Furthermore, the current 
presence of post-traumatic stress disorder has not been 
medically established.  Under the circumstances, the Board is 
unable to conclude that service connection is warranted for 
an acquired psychiatric disability either on the basis of 
direct service incurrence or, in the case of a psychosis, 
under the presumptive provisions of the law.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding the veteran's claim for service connection for an 
acquired psychiatric disability.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder is not 
established.  The appeal is denied to this extent.  


REMAND

The veteran's service medical records reflect that he was 
observed and treated on a number of occasions from 1976 to 
1978 with complaints of low back pain.  The pain initially 
began after lifting a toolbox.  As noted previously, when he 
was examined for separation from service in October 1978 he 
reported that his health was excellent except for his knees.  
When he was afforded the service department examination in 
June 1983 clinical evaluation of the spine was reported to be 
normal.  

A June 1992 report reflects that the veteran was treated at a 
private medical facility for low back pain following an 
injury in May 1992 while trying to dislodge an aircraft jack.  
He indicated that he had had intermittent back problems since 
1964 while he was in the airborne service.  Various findings 
were recorded on physical examination.  An MRI scan showed 
evidence of mild degenerative changes at L3-L4 with more 
significant degenerative changes at L4-L5 and isolated disc 
resorption at L5 - S1.  

When the veteran was afforded a VA orthopedic examination in 
January 1997 there was a decreased range of motion of the 
lumbar spine with radicular symptoms, status post multiple 
disc herniation per history.  

During the course of the January 1999 videoconference 
hearing, the veteran related that he had injured his back in 
July 1964 during a parachute jump.  He had been treated in 
the hospital for three weeks at Fort Campbell, Kentucky.  At 
the time, he had been a member of C Company, 2nd Battalion, 
502nd Airborne Infantry.  

In a June 1998 statement, an acquaintance of the veteran 
recalled the veteran being injured during a jump at Fort 
Campbell with the result that he was medivaced to the 
hospital.  He related that that had occurred in July 1964.  
He recalled that the injury had been a back injury.  

In view of the veteran's testimony regarding incurrence of a 
low back injury during service and the June 1988 statement in 
support of his claim by his acquaintance, the Board is of the 
opinion that additional information would be desirable and 
the case is REMANDED for the following action:

1.  The service department should be 
contacted and asked to search for 
hospital clinical records reflecting any 
treatment of the veteran in July 1964 for 
a low back injury.  Such records are 
frequently filed separately from other 
service medical records and the request 
should make this clear.  It is normal 
Army practice to conduct a formal 
investigation of all parachute accidents.  
The service department should also be 
asked to provide a copy of any accident 
investigation conducted into the 
circumstances of the reported injury in 
July 1964.  Care should be taken to 
clearly set forth the name and social 
security number that the veteran was 
serving under at that time, as well as 
the name and social security number he 
used during his second period of service.  
Any information obtained should be 
included with the claims file.  

2.  The veteran's claim for service 
connection for a low back disability 
should then be reviewed by the regional 
office.  If the denial is continued, the 
veteran should be sent a supplemental 
statement of the case and be afforded the 
appropriate time in which to respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice. 

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition regarding the remaining matter on appeal pending 
completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



